Case 3:16-md-02738-FLW-LHG Document 12480-2 Filed 02/27/20 Page 1 of 2 PageID:
                                 108014



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY


 IN RE JOHNSON & JOHNSON                        MDL NO. 16-2738 (FLW) (LHG)
 TALCUM POWDER PRODUCTS
 MARKETING, SALES PRACTICES,
                                                CIVIL ACTION NO.: 3:19-CV-20394
 AND PRODUCTS LIABILITY
 LITIGATION

                                                     [PROPOSED] ORDER
 THIS DOCUMENT RELATES TO:                         GRANTING UNOPPOSED
                                                 MOTION FOR SUBSTITUTION
 Karen Lynne Davis And James Davis v.            OF PLAINTIFF UNDER RULE
 Johnson & Johnson, et al.                       25(a)(1) AND FOR LEAVE TO
                                                    FILE AMENDMENT OF
                                                  COMPLAINT TO ASSERT
                                                 SURVIVAL AND WRONGFUL
                                                        DEATH CLAIMS

             THIS MATTER having been opened to the Court upon an unopposed

 application of LIEFF CABRASER HEIMANN & BERNSTEIN, LLP, attorneys

 for the Estate of Karen Lynne Davis, for an Order allowing Plaintiff leave to

 substitute the plaintiff under Fed. R. Civ. P. 25(a)(1) and to file the First Amended

 Complaint, upon notice to all counsel of record, and with full consideration of all

 matters brought before this Court regarding the motion, and for good cause shown:


             IT IS HEREBY on this _______ day of _______________, 2020




                                          -1-
 1928989.1
Case 3:16-md-02738-FLW-LHG Document 12480-2 Filed 02/27/20 Page 2 of 2 PageID:
                                 108015


             ORDERED that the Unopposed Motion for Substitution of Plaintiff under

 Rule 25(a)(1) and for Leave to File Plaintiff’s Fist Amended Complaint, be and

 hereby is granted.

 IT IS SO ORDERED.




                                  By:
                                        HON. FREDA L. WOLFSON




                                            -2-
 1928989.1
